DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 8, 11, 16, and 18 are objected to because of the following informalities:  
CLAIM 2:
In line 3, replace “the” before “power” with --the--.
CLAIM 3:
In line 5, replace “the” before “ground” with --a--.
CLAIM 8:
In line 5, delete “to be”.
CLAIM 11:
In line 4, replace “the” with --an--.
CLAIM 16:
In line 5, delete “by the plurality of the Zener diodes” since the BJTs as seen in Figure 6A are shown to form the Zener diodes by shorting the base and collector as opposed to Zener diodes short circuiting the base and collector 
 CLAIM 18:
In line 3, replace “an” with --a--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first NMOS transistor", “the second NMOS transistor”, “the third NMOS transistor”, and “the fourth NMOS transistor” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, claim 10 will be considered to depend from claim 3 and “the” in line 4 will be changed to --a--.

Claim 13 recites the limitation "the NMOS transistor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, claim 13 will be considered to depend from claim 12.
Claims 14-16 are rejected due to their dependence on claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 17, 18, and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawataishi et al (2014/0002936).
In re Claims 1 and 20, Sawataishi teaches a semiconductor integrated circuit apparatus comprising a protection circuit, the protection circuit as seen in Figure 1 comprising: a semiconductor integrated circuit (C) connected to a power terminal 
In re Claim 2, when the MOS transistor M3 is biased off due to the external power supply being reverse connected (paragraphs 38-39), it prevents current from flowing from VDD to ground GND as seen in Figure 1.
In re Claim 6, Sawataishi teaches that external power supply can be a vehicle mounted battery, i.e., an “onboard battery” (paragraph 5).
In re Claims 17 and 18, see discussion of claims 1 and 2 above.
Claim(s) 1, 11, and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imura (2013/0188287).
In re Claims 1 and 20, Imura teaches a semiconductor integrated circuit apparatus comprising a protection circuit, the protection circuit as seen in Figure 2 comprising: a semiconductor integrated circuit (“charge control IC” connected to VOUT as described in paragraph 30) connected to a power terminal (VIN, connected via M10), a predetermined power supply voltage being supplied to the 
In re Claim 11, Imura teaches a clamp circuit unit 12 inserted between the power terminal (VIN) and an earth terminal (G1); and a protection circuit unit (P1) configured to protect the clamp circuit unit from a breakdown when the external power supply is reverse-connected to the power terminal (P1 allows reverse current to bypass the clamp circuit unit 12 to prevent it from breakdown, paragraph 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imura (2013/0188287) in view of Asakawa (4,266,178).
In re Claim 7, Imura teaches that external power connected to terminal VIN is applied to a charge control IC and battery connected at VOUT (paragraph 30), 
Asakawa teaches a charge control IC as seen in Figures 2 and 3 that prevents a battery 1 from being overcharged (col 2 lines 26-45 and col 5 lines 24-28).  Asakawa further teaches that the charge control IC comprises a high side switch (9, considered on a high side compared to switch 10 that is considered on a low side as seen in Figure 2) that comprises an N-type semiconductor substrate 12 (as seen in Figure 3, col 5 lines 24-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the charge control IC comprising the high side switch and N-type semiconductor substrate taught by Asakawa as the charge control IC as taught by Imura, since Asakawa teaches a charge control IC that can protect the connected battery from being overcharged.
Allowable Subject Matter
Claims 3-5, 8, 9, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 
The prior art discussed above either alone or in combination fails to teach the limitations described in the aforementioned claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        2/3/21